DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the abstract have overcome the previously cited objection and thus the objection is withdrawn.
Claim Interpretation
In amended claim 5, the limitation “the absolute bias value of the high pulse bias is -200 V to -800 V” is interpreted to mean that all values used for the high pulse bias as it is increased gradually are within the claimed range.
In amended claim 7, the limitation that the “method is optimized by adjusting parameters including one or more of operating pressure, linear ion source voltage of a magnetron, and speed and bias supply frequency of the high-low pulse bias alternations” only requires that at least one of the listed parameters is adjusted to improve the process.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not clearly describe that the “linear ion source voltage” refers to the magnetron voltage. Additionally, the specification does not clearly describe that the “speed” refers to the speed of high-low pulse bias alternations. Furthermore, if the applicant simply intends to describe that the rate at which the bias alternations occur, the “bias supply frequency” is sufficient to describe that effect and the term “speed” can be removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Ozaki (US 20170002454 A1).
Regarding claim 1, Zhang (CN 102560396 A) teaches a surface corrosion-resistant low-resistance film (anti-corrosion conductive film) (para 0002) comprising a metal substrate plated with a film, 
Zhang fails to explicitly teach depositing the layers using a high-low pulse bias alternation method. However, Li (NPL), in the analogous art of magnetron sputtering, teaches depositing multilayer coatings via alternating bias during magnetron sputtering in order to improve the quality of the film (Abstract, pg. 4916 Conclusion). Because Li teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the layers of Zhang with alternating bias with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Zhang and Li fails to explicitly teach multiple high-low bias alternations, each of the alternations implemented by applying a low pulse for time Tl and high bias for time Th and in the process of forming the stress transition layer by deposition the absolute value of the high pulse bias is increased gradually from one high-low bias alternation to another. However, Ozaki (US 20170002454 A1), in the analogous art of thin-film deposition, teaches depositing while alternately applying a predetermined low bias voltage (small absolute value) and a gradually increasing high bias voltage (large absolute value) in pulses (para 0059), thus performing multiple high-low bias alternations. Ozaki teaches gradually increasing the high bias voltage as an alternative to alternately applying a predetermined low bias voltage and a predetermined high bias voltage in formation of a hard carbon film (para 0059), wherein the film formed using a low bias functions as a stress relaxing film (para 0060). Additionally, Li (NPL) teaches depositing multilayer diamond-like (hard) carbon coatings with alternating soft and hard L and TH).
Regarding claim 3, the combination of Zhang, Li, and Ozaki fails to explicitly teach bias values of the low pulse bias and high pulse bias in each of the multiple high low bias alternations are constant in the process of forming the anti-corrosion protective layer and in forming the conducting layer. The aforementioned combination also fails to explicitly teach the low pulse bias is constant and the high pulse bias gradually increases in each of the of the multiple high-low bias alternations in the process of forming the stress transition layer. However, Ozaki, in the analogous art of thin film deposition, teaches alternately applying a predetermined low bias voltage and a gradually increasing high bias voltage as an alternative to alternately applying a predetermined low bias voltage and a predetermined high bias voltage in formation of a hard carbon film (para 0059). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use either of the two methods in the deposition of each of the three layers of Zhang with a reasonable expectation of success, including the scenario wherein the anti-corrosion protective layer and conducting layer of Zhang are deposited using a predetermined low bias voltage and a predetermined high bias voltage (bias values of the low pulse bias and the high pulse bias are constant) and the stress transition layer is deposited using a predetermined low bias voltage (bias value of the low pulse bias is 
Regarding claim 8, the combination of Zhang, Li, and Ozaki teaches the anti-corrosion protective layer comprises chromium (metallic element), a stress transition layer comprising a first chromium and carbon (element X) mixed layer, and a conductive layer comprising a second chromium and carbon (element X) mixed layer (Zhang para 0008). All three layers include chromium as the metal element and thus the metallic element of the anti-corrosion protective layer is identical to that of the stress transition layer and the conducting layer.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Ozaki (US 20170002454 A1), as applied to claim 1 above, and further in view of Iseki (US 20140356764 A1) and Twigg (US 20160177434 A1).
Regarding claim 4, the combination of Zhang, Li, and Ozaki fails to explicitly teach that in the process of forming the anti-corrosion protective layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-8, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:1 – 1:7. However, Ozaki teaches applying a low bias voltage of -140 V (-30V to -200V) and a high bias voltage of -220 V (-200V to -800V) (para 0059), wherein both the low bias voltage and high bias voltage are applied for the same amount of time (TH:TL = 1:1) (para 0092), and wherein the film is intended for wear resistance (para 0001, 0060). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the anti-corrosion protective layer of Zhang with the high and low voltage biases and relative deposition time of Ozaki in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Alternatively, Li, in the analogous art of magnetron sputtering, teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II). Furthermore, Twigg, in the analogous art of sputtering while applying a bias alternating between high power and low power, teaches that the duty cycle, which is related to the ratio of TH:TL, influences the coating rate and thickness (para 0044) and therefore the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:1 to 1:7. See MPEP 2144.05(II).

Regarding claim 5, the combination of Zhang, Li, and Ozaki fails to explicitly teach that in the process of forming the stress transition layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-10, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:2 – 1:5. However, Ozaki applying a low bias voltage of -140 V (-30V to -200V) and a high bias voltage of -220 V (-200V to -800V) that gradually increases by -160 V each cycle (para 0059), wherein the film comprises carbon and is intended for wear resistance (para 0001, 0059-0060). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the stress transition layer of Zhang with the high and low voltage biases of Ozaki in order to improve 
Alternatively, Li teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II).
The previous combination of Zhang, Li, Ozaki, and Iseki fails to explicitly teach the number of high-low bias alternations is 2-10. However, Ozaki teaches that the repetition count of the high-low cycle (high-low bias alternations) directly affects the thickness of the film (para 0092), and Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – Section 3.1.1; Figs. 6, 7, 8). Therefore, the number of high-low cycles/alternations is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the number of high-low bias alternations by routine optimization, which can include 2-10 cycles. See MPEP 2144.05(II).  Furthermore, because Ozaki teaches a high bias that gradually increases by -160 V every alternation cycle with a starting value of -220 V (para 0059), the high bias would lie within the claimed range of -200 to -800 V so long as the number of high-low bias alternations is less than or equal to 4, which may be achieved through routine optimization, because the bias would reach -860 V in the fifth 
The combination of Zhang, Li, Ozaki, and Iseki fails to explicitly teach the deposition time of the high pulse bias and the deposition of the low pulse bias meets TH:TL = 1:2 – 1:5. However, Twigg (US 20160177434 A1), in the analogous art of sputtering while applying a bias alternating between high power and low power, teaches pulsing a substrate bias between a high and low power condition (Abstract), wherein different biasing voltages and duty cycles can be employed depending on the required coating thickness and coating rate, such as a duty cycle between 30% and 60%, wherein the duty cycle is the ratio of high bias to the total cycle time (para 0044; Fig. 4). A duty cycle of 30% to 60% equates to a TH:TL ratio of 1.5:1 (at 60%) to 1:2.33 (at 30%). Though Twigg does not explicitly teach a high to low pulse bias ratio of 1:2-1:5, one would have expected the use of any value within the Twigg range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1.5:1 to 1:2.33, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, because Twigg teaches that the duty cycle influences the coating rate and thickness (para 0044), the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:2 to 1:5. See MPEP 2144.05(II). 
Regarding claim 6, Zhang fails to explicitly teach that in the process of forming the conducting layer, the bias value of the low pulse bias is -30V to -200 V, the bias value of the high pulse value is -200V to -800V, the number of high-low bias alternations is 2-20, and the deposition time of the high pulse bias and the deposition time of the low pulse bias meets TH:TL = 1:1 – 1:6. However, Ozaki applying H:TL = 1:1) (para 0092), and wherein the film comprises carbon and is intended for wear resistance (para 0001, 0059-0060). Furthermore, Iseki (US 20140356764 A1), in the analogous art of sputtering a hard carbon film, teaches conductive members to be used as fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, because Ozaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the conductive layer of Zhang with the high and low voltage biases and relative deposition time of Ozaki in order to improve wear resistance with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Alternatively, Li teaches the substrate bias voltage and ratio of high to low substrate bias affect the hardness of the film and stress of the film (pg. 4916 – Conclusion, pg. 4913-4915 – Section 3.4). Therefore, the high and low bias voltages are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of high and low bias voltage by routine optimization, which can include a low bias voltage between -30 and -200 V and a high bias voltage between -200 and -800 V. See MPEP 2144.05(II). Furthermore, Twigg, in the analogous art of sputtering H:TL, influences the coating rate and thickness (para 0044) and therefore the duty cycle (ratio of high to low bias time) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of duty cycle by routine optimization, which can include a high to low bias time ratio of 1:1 to 1:6. See MPEP 2144.05(II).
The previous combination of Zhang, Li, Ozaki, Iseki, and Twigg fails to explicitly teach the number of high-low bias alternations is 2-20. However, Ozaki teaches that the repetition count of the high-low cycle (high-low bias alternations) directly affects the thickness of the film (para 0092), and Li teaches the number of layers, and thus cycles, affects the residual stress, sp3/sp2 ratio, and hardness (pg. 4911 – Section 3.1.1; Figs. 6, 7, 8). Therefore, the number of high-low cycles/alternations is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the number of high-low bias alternations by routine optimization, which can include 2-20 cycles. See MPEP 2144.05(II).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102560396 A) in view of Li (NPL) and Ozaki (US 20170002454 A1), as applied to claim 1 above, and further in view of Wu (US 20130260057 A1), Twigg (US 20160177434 A1), Iseki (US 20140356764 A1).
Regarding claim 7, the combination of Zhang, Li, and Ozaki fails to explicitly teach that, in the high-low pulse bias alternation process, parameters including air pressure, linear ion source voltage, speed, and bias supply frequency are adjusted to fit the high-low pulse bias alternations. However, Wu (US 20130260057 A1), in the analogous art of plasma-based deposition, teaches adjusting at least one operating parameter in a plasma processing chamber after a first substrate processing step (Abstract), fuel cell plates, wherein an amorphous carbon film is formed atop the conductive substrate to impact corrosion resistance and wear resistance, which is related to hardness, without lowering electric conductivity (para 0074), and, similarly, Zhang teaches a surface corrosion resistant low resistance film comprising carbon (para 0008), which can be used for fuel cell plates (para 0002, 0004). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control (adjust) the operating parameters, such as gas pressure and RF bias frequency, along with the bias power/voltage of Zhang to control the deposition rate such that the desired film density and hardness is achieved (optimized).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Zhang in view of Li and Ozaki does not teach or suggest that the absolute value of the high pulse bias is increased gradually from one high-low bias alternation to another. within each alternation as described in paragraph 0059 of Ozaki. However, this argument is not persuasive because paragraph 0059 of Ozaki describes alternately applying a low bias of -140 V, which remains constant, and a high bias that gradually increases in increments of -160 V in pulses from a starting value of -220. In other words, the process of Ozaki applies -140 V, then -220 V, then -140 V again, and then -380 V, and so on. This gradual increase is analogous to that of the instant application seen in Fig. 3.
Applicant also argues that Ozaki is silent to a stress transition layer and teaches using a low bias voltage to form the stress relaxing film instead of gradually increased high pulse bias voltage. This argument is not persuasive because, while Ozaki does not explicitly teach a stress transition layer, the process of Ozaki is applied to a carbon containing film in order to reduce stress. Specifically, the low bias deposits a softer sublayer and the higher bias deposits a harder sublayer of the hard carbon layer. Furthermore, Zhang teaches sputtering a chromium and carbon mixed layer (stress transition layer), while Li and Ozaki are relied upon to teach alternative deposition methods that may be used to achieve a desired effect, such as reduced stress and hardness of a film.
Applicant argues that the features required by claim 1 provide the resulting anti-corrosion conductive film with significant benefits including compact microstructure, excellent corrosion resistance, and high conductivity, whereas Li teaches increasing the sp3/sp2 fraction to change the residual stress and hardness rather than decreasing the sp3/sp2 fraction to enhance corrosion resistance and interfacial conductivity of amorphous carbon. However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., compact microstructure, high interfacial conductivity, and decreasing the sp3/sp2 fraction) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797